


Exhibit 10.10

 

PROFESSIONAL SERVICES AGREEMENT

 

This Professional Services Agreement (this “Agreement”) is made as of May 31,
2007, by and among Bear Stearns Merchant Manager III (Cayman), L.P., a Cayman
Islands exempted limited partnership (“BSMB”), and Universal Hospital Services,
Inc. (the “Company”), a Delaware corporation. Certain capitalized terms used
herein are defined in Section 9 below.

 

WHEREAS, the Company, UHS Holdco, Inc., a Delaware corporation (“Holdco”), UHS
Merger Sub, Inc., a Delaware corporation, and J.W. Childs Equity Partners III,
L.P., in its capacity as a representative of the stockholders of the Company,
are parties to an Agreement and Plan of Merger, dated as of April 15, 2007 (the
“Merger Agreement”); and

 

WHEREAS, the Company desires to retain BSMB with respect to the services
described herein.

 

NOW, THEREFORE, the parties agree as follows:

 


1.             TERM. THIS AGREEMENT SHALL COMMENCE ON THE DATE HEREOF AND SHALL
TERMINATE (EXCEPT AS PROVIDED IN THE IMMEDIATELY FOLLOWING SENTENCE) ON THE
EARLIEST TO OCCUR OF (A) THE CONSUMMATION OF A QUALIFIED PUBLIC OFFERING,
(B) THE CONSUMMATION OF A COMPANY SALE, AND (C) THE TENTH ANNIVERSARY OF THE
DATE HEREOF (THE “TERM”); PROVIDED, THAT IF NO QUALIFIED PUBLIC OFFERING OR
COMPANY SALE HAS BEEN CONSUMMATED PRIOR TO THE TENTH ANNIVERSARY, THE TERM SHALL
BE AUTOMATICALLY EXTENDED THEREAFTER ON A YEAR TO YEAR BASIS UNLESS (I) THE
COMPANY PROVIDES WRITTEN NOTICE TO BSMB OF ITS DESIRE TO TERMINATE THIS
AGREEMENT OR (II) BSMB PROVIDES WRITTEN NOTICE TO THE COMPANY OF ITS DESIRE TO
TERMINATE THIS AGREEMENT, IN EACH CASE 90 DAYS PRIOR TO THE EXPIRATION OF THE
TERM OR ANY EXTENSION THEREOF, OR AT SUCH TIME AS A QUALIFIED PUBLIC OFFERING OR
COMPANY SALE IS CONSUMMATED. THE PROVISIONS OF SECTIONS 3(D), 6, 7, 8, 10, 11,
12, 14, 15 AND OBLIGATIONS TO PAY ANY OUTSTANDING UNPAID FEES HEREUNDER AND
ACCRUED INTEREST THEREON SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


2.             SERVICES. BSMB SHALL PERFORM OR CAUSE TO BE PERFORMED SUCH
SERVICES FOR THE COMPANY AND ITS SUBSIDIARIES AS MUTUALLY AGREED BY BSMB AND THE
COMPANY’S BOARD OF DIRECTORS, WHICH MAY INCLUDE, WITHOUT LIMITATION, THE
FOLLOWING:


 


(A)           GENERAL ADVISORY AND MANAGEMENT SERVICES;


 


(B)           BUSINESS DEVELOPMENT FUNCTIONS, INCLUDING IDENTIFICATION, SUPPORT,
NEGOTIATION AND ANALYSIS OF ACQUISITIONS AND DISPOSITIONS BY THE COMPANY OR ITS
SUBSIDIARIES;


 


(C)           SUPPORT, NEGOTIATION AND ANALYSIS OF FINANCING ALTERNATIVES,
INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ACQUISITIONS, CAPITAL
EXPENDITURES AND REFINANCING OF EXISTING INDEBTEDNESS;


 


(D)           FINANCE FUNCTIONS, INCLUDING ASSISTANCE IN THE PREPARATION OF
FINANCIAL PROJECTIONS, AND MONITORING OF COMPLIANCE WITH FINANCING AGREEMENTS;


 


(E)           MARKETING FUNCTIONS, INCLUDING MONITORING OF MARKETING PLANS AND
STRATEGIES;

 

--------------------------------------------------------------------------------


 


(F)            HUMAN RESOURCE FUNCTIONS, INCLUDING SEARCHING, IDENTIFYING AND
HIRING OF EXECUTIVES AND DIRECTORS; AND


 


(G)           OTHER SERVICES FOR THE COMPANY AND ITS SUBSIDIARIES UPON WHICH THE
COMPANY’S BOARD OF DIRECTORS AND BSMB AGREE.


 


3.             ADVISORY FEE.


 


(A)           IN CONSIDERATION OF BSMB’S UNDERTAKING TO PROVIDE ADVISORY
SERVICES HEREUNDER, THE COMPANY SHALL PAY BSMB AN ANNUAL ADVISORY FEE (THE
“ADVISORY FEE”) IN AN AMOUNT FOR EACH FISCAL YEAR EQUAL TO THE GREATER OF (X)
$500,000 AND (Y) 0.75% OF ADJUSTED EBITDA OF THE COMPANY AND ITS SUBSIDIARIES
FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, CALCULATED AS PROVIDED BELOW AND
PAYABLE IN ADVANCE IN QUARTERLY INSTALLMENTS, FOR THE PERIOD BEGINNING ON THE
DATE HEREOF AND ENDING UPON THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 1 HEREOF; PROVIDED, THAT THE ANNUAL ADVISORY FEE FOR THE FISCAL YEAR
ENDING DECEMBER 31, 2007 SHALL BE $500,000. THE ADVISORY FEES SHALL BE PAYABLE
BY THE COMPANY WHETHER OR NOT THE COMPANY ACTUALLY REQUESTS THAT BSMB PROVIDE
THE SERVICES DESCRIBED IN SECTION 2 ABOVE. ALL ADVISORY FEES SHALL BE FULLY
EARNED WHEN PAID.


 


(B)           THE FIRST INSTALLMENT OF THE ADVISORY FEE, FOR THE PERIOD
BEGINNING ON THE DATE HEREOF AND ENDING JUNE 30, 2007, SHALL BE PAYABLE ON THE
DATE HEREOF (UNLESS OTHERWISE DIRECTED BY BSMB) IN AN AMOUNT EQUAL TO $125,000
MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH IS THE ACTUAL NUMBER OF
DAYS FROM AND INCLUDING THE DATE HEREOF TO AND INCLUDING JUNE 30, 2007, AND
(II) THE DENOMINATOR OF WHICH IS 90.


 


(C)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 3(D) OR 3(E) HEREOF, ALL
SUBSEQUENT PAYMENTS OF THE ADVISORY FEE SHALL BE IN QUARTERLY INSTALLMENTS,
PAYABLE ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, IN AN
AMOUNT EQUAL TO THE GREATER OF (X) $125,000 OR (Y) THE PRODUCT OF (I) 25% AND
(II) 0.75% OF ADJUSTED EBITDA OF THE COMPANY AND ITS SUBSIDIARIES FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR; PROVIDED, THAT THE PORTION OF THE ADVISORY
FEE PAYABLE ON SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 SHALL BE $125,000 EACH.


 


(D)           UPON A COMPANY SALE OR THE CONSUMMATION OF A QUALIFIED PUBLIC
OFFERING, THE COMPANY SHALL BE OBLIGATED TO PAY TO BSMB THE ADVISORY FEE THAT
WOULD BE PAYABLE TO BSMB PURSUANT TO THIS SECTION 3 IN RESPECT OF THE NEXT FOUR
SUCCESSIVE THREE-MONTH PERIODS CALCULATED BASED ON THE ADVISORY FEE PAID OR
PAYABLE FOR THE THEN CURRENT THREE-MONTH PERIOD.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
COMPANY SHALL ACCRUE BUT NOT PAY THE ADVISORY FEE IF AND FOR SO LONG AS (I) ANY
SUCH PAYMENT WOULD CONSTITUTE A DEFAULT (OR ANY EVENT WHICH MIGHT, WITH THE
LAPSE OF TIME OR THE GIVING OF NOTICE OR BOTH, CONSTITUTE A DEFAULT) UNDER THE
COMPANY’S FINANCING AGREEMENTS (A “DEFAULT”); PROVIDED, THAT THE COMPANY SHALL
BE OBLIGATED TO PAY ANY ACCRUED ADVISORY FEES DEFERRED UNDER THIS CLAUSE (I) TO
THE EXTENT THAT SUCH PAYMENT WOULD NOT CONSTITUTE A DEFAULT OR (II) BSMB
INSTRUCTS THE COMPANY NOT TO PAY ALL OR ANY PORTION OF THE ADVISORY FEE DURING
ANY FISCAL YEAR. INTEREST WILL ACCRUE ON ALL DUE AND UNPAID ADVISORY FEES NOT
PAID PURSUANT TO CLAUSE (I) OF THE PRECEDING SENTENCE AT THE DEFAULT RATE UNTIL
SUCH ADVISORY FEES ARE PAID, AND SUCH INTEREST SHALL COMPOUND ANNUALLY.

 

2

--------------------------------------------------------------------------------


 


(F)            IN ADDITION TO THE ADVISORY FEE, THE COMPANY SHALL REIMBURSE
BSMB, PROMPTLY UPON REQUEST, FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED
IN THE ORDINARY COURSE OF BUSINESS BY BSMB IN CONNECTION WITH BSMB’S OBLIGATIONS
HEREUNDER, INCLUDING FEES AND EXPENSES PAID TO CONSULTANTS, SUBCONTRACTORS,
ADVISORS AND OTHER THIRD PARTIES IN CONNECTION WITH SUCH OBLIGATIONS.


 


4.             TRANSACTION FEES. THE COMPANY HEREBY AGREES TO PAY TO BSMB UPON
THE DATE HEREOF A FEE (THE “CLOSING FEE”) FOR SERVICES RENDERED IN CONNECTION
WITH SECURING, STRUCTURING AND NEGOTIATING THE ACQUISITION, EQUITY AND DEBT
FINANCING FOR THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT AND CERTAIN
OTHER MANAGEMENT SERVICES IN AN AMOUNT EQUAL TO $10,000,000. THE CLOSING FEE
SHALL BE PAYABLE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO BSMB OR ONE
OR MORE OF ITS DESIGNEES. IN ADDITION, THE COMPANY SHALL EITHER PAY DIRECTLY OR
REIMBURSE BSMB FOR ALL OF THE REASONABLE OUT-OF-POCKET FEES AND EXPENSES,
INCLUDING LEGAL AND ACCOUNTING FEES, INCURRED BY BSMB OR ANY OF ITS AFFILIATES
(OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES) IN CONNECTION WITH THE
NEGOTIATION AND EXECUTION OF THE MERGER AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT.


 


5.             PERSONNEL. BSMB SHALL PROVIDE AND DEVOTE TO THE PERFORMANCE OF
THIS AGREEMENT SUCH PARTNERS, EMPLOYEES AND AGENTS OF BSMB AS BSMB SHALL DEEM
APPROPRIATE TO THE FURNISHING OF THE SERVICES REQUIRED.


 


6.             LIABILITY. NONE OF BSMB, ANY OF ITS AFFILIATES NOR THEIR
RESPECTIVE PARTNERS, MEMBERS, EMPLOYEES OR AGENTS (COLLECTIVELY, THE “BSMB
GROUP”) SHALL BE LIABLE TO THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES FOR ANY
LOSS, LIABILITY, DAMAGE OR EXPENSE (COLLECTIVELY, A “LOSS”) ARISING OUT OF OR IN
CONNECTION WITH THE PERFORMANCE OF SERVICES CONTEMPLATED BY THIS AGREEMENT,
UNLESS AND THEN ONLY TO THE EXTENT THAT SUCH LOSS IS DETERMINED BY A COURT IN A
FINAL ORDER FROM WHICH NO APPEAL CAN BE TAKEN, TO HAVE RESULTED SOLELY FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH MEMBER OF THE BSMB
GROUP. BSMB MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, IN
RESPECT OF THE SERVICES TO BE PROVIDED BY THE BSMB GROUP. EXCEPT AS BSMB MAY
OTHERWISE AGREE IN WRITING ON OR AFTER THE DATE HEREOF:  (A) EACH MEMBER OF THE
BSMB GROUP SHALL HAVE THE RIGHT TO, AND SHALL HAVE NO DUTY (CONTRACTUAL OR
OTHERWISE) NOT TO, DIRECTLY OR INDIRECTLY:  (I) ENGAGE IN THE SAME OR SIMILAR
BUSINESS ACTIVITIES OR LINES OF BUSINESS AS THE COMPANY OR ITS SUBSIDIARIES AND
(II) DO BUSINESS WITH ANY CLIENT, CUSTOMER, SUPPLIER, LENDER OR INVESTOR OF, TO
OR IN THE COMPANY OR ITS SUBSIDIARIES; (B) NO MEMBER OF THE BSMB GROUP SHALL BE
LIABLE TO THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES FOR BREACH OF ANY DUTY
(CONTRACTUAL OR OTHERWISE) BY REASON OF ANY SUCH ACTIVITIES OR OF SUCH PERSON’S
PARTICIPATION THEREIN; AND (C) IN THE EVENT THAT ANY MEMBER OF THE BSMB GROUP
ACQUIRES KNOWLEDGE OF A POTENTIAL TRANSACTION OR MATTER THAT MAY BE A CORPORATE
OPPORTUNITY FOR BOTH (A) THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE ONE
HAND, AND (B) BSMB, ON THE OTHER HAND, OR ANY OTHER PERSON, NO MEMBER OF THE
BSMB GROUP SHALL HAVE ANY DUTY (CONTRACTUAL OR OTHERWISE) TO COMMUNICATE OR
PRESENT SUCH CORPORATE OPPORTUNITY TO THE COMPANY OR ITS SUBSIDIARIES AND,
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, SHALL NOT BE
LIABLE TO THE COMPANY, ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES FOR BREACH OF
ANY DUTY (CONTRACTUAL OR OTHERWISE) BY REASONS OF THE FACT THAT ANY MEMBER OF
THE BSMB GROUP DIRECTLY OR INDIRECTLY PURSUES OR ACQUIRES SUCH OPPORTUNITY FOR
ITSELF, DIRECTS SUCH OPPORTUNITY TO ANOTHER PERSON, OR DOES NOT PRESENT SUCH
OPPORTUNITY TO THE COMPANY, ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES. IN NO
EVENT WILL ANY OF THE PARTIES HERETO BE LIABLE TO ANY OTHER PARTY HERETO FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS OR SAVINGS, WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE,
OR IN

 

3

--------------------------------------------------------------------------------


 


RESPECT OF ANY LIABILITIES RELATING TO ANY THIRD PARTY CLAIMS (WHETHER BASED IN
CONTRACT, TORT OR OTHERWISE), OTHER THAN FOR THE CLAIMS (AS DEFINED IN
SECTION 7) RELATING TO THE SERVICES WHICH MAY BE PROVIDED BY BSMB HEREUNDER.


 


7.             INDEMNITY. THE COMPANY AND ITS SUBSIDIARIES SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE BSMB GROUP FROM AND AGAINST ANY
AND ALL LOSSES ARISING FROM ANY CLAIM BY ANY PERSON WITH RESPECT TO, OR IN ANY
WAY RELATED TO, THIS AGREEMENT (INCLUDING ATTORNEYS’ FEES) (COLLECTIVELY,
“CLAIMS”) RESULTING FROM ANY ACT OR OMISSION OF ANY MEMBER OF THE BSMB GROUP
EXCEPT TO THE EXTENT THAT SUCH LOSS IS DETERMINED BY A COURT IN A FINAL ORDER
FROM WHICH NO APPEAL CAN BE TAKEN TO HAVE RESULTED SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH MEMBER OF THE BSMB GROUP. THE COMPANY
AND ITS SUBSIDIARIES SHALL DEFEND AT ITS OWN COST AND EXPENSE ANY AND ALL SUITS
OR ACTIONS (JUST OR UNJUST) WHICH MAY BE BROUGHT AGAINST THE COMPANY AND ITS
SUBSIDIARIES OR ANY MEMBER OF THE BSMB GROUP, OR IN WHICH ANY MEMBER OF THE BSMB
GROUP MAY BE IMPLEADED WITH OTHERS UPON ANY CLAIMS, OR UPON ANY MATTER, DIRECTLY
OR INDIRECTLY, RELATED TO OR ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF
THE OBLIGATIONS HEREUNDER BY THE BSMB GROUP, EXCEPT THAT IF SUCH DAMAGE SHALL BE
PROVEN TO RESULT SOLELY FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY A MEMBER
OF THE BSMB GROUP, THEN SUCH MEMBER OF THE BSMB GROUP SHALL REIMBURSE THE
COMPANY AND ITS SUBSIDIARIES FOR THE COSTS OF DEFENSE AND OTHER COSTS INCURRED
BY THE COMPANY AND ITS SUBSIDIARIES.


 


8.             NOTICES. ALL NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE
DELIVERED PERSONALLY OR MAILED BY UNITED STATES MAIL, POSTAGE PREPAID, ADDRESSED
TO THE PARTIES AS FOLLOWS:


 

to the Company:

 

Universal Hospital Services, Inc.

7700 France Avenue South, Suite 275

Edina, Minnesota 55435-5228

Attention:  Chief Executive Officer

Fax:  (952) 893-0704

 

with copies, which shall not constitute notice, to:

 

Bear Stearns Merchant Banking

c/o Bear, Stearns & Co. Inc.

383 Madison Avenue, 40th Floor

New York, New York 10179-5706

Attention:  Robert Juneja

Tel.:        212-272-1231

Fax:         212-881-9516

 

4

--------------------------------------------------------------------------------


 

to BSMB:

 

Bear Stearns Merchant Manager III (Cayman), L.P.

c/o Bear, Stearns & Co. Inc.

383 Madison Avenue, 40th Floor

New York, New York 10179-5706

Attention:  Robert Juneja

Tel.:        212-272-1231

Fax:         212-881-9516

 

with a copy, which shall not constitute notice, to:

 

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY  10022

Attention:  Michael T. Edsall and Jai Agrawal

Tel.:        212-446-4928

Fax:         212-446-6460

 


9.             CERTAIN DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT,


 

“Adjusted EBITDA” means, with respect to the Company and its subsidiaries, on a
consolidated basis, for any fiscal year, the sum of: (i) the net income for such
fiscal year (before the payment of any dividends and excluding the effect of any
extraordinary gains or losses during such period and the effect of any purchase
accounting adjustments as a result of the acquisition of the Company by Holdco),
plus (ii) interest expense, federal, state, foreign and local income, franchise,
and other similar taxes, depreciation and amortization for such fiscal year,
plus (iii) the Advisory Fees paid under this Agreement, any management fees paid
to any other institutional investor that owns shares of Common Stock (including
for fiscal year 2007 only, any management fees paid by the Company or its
subsidiaries during the period from January 1, 2007 to May 31, 2007 pursuant to
(x) that certain Management Agreement, dated as of October 17, 2003, between
Halifax GenPar, L.P. and the Company and (y) that certain Management Agreement,
dated as of February 28, 1998, between J.W. Childs Associates, L.P. and the
Company, as amended by that certain Amendment to Management Agreement, dated as
of October 17, 2003, between J.W. Childs Associates, L.P. and the Company) and
any director fees paid to members of the Board, in each case, during such fiscal
year, plus (iv) for fiscal year 2007 only, any consulting fees paid by the
Company to L.E.K. Consulting during the period from January 1, 2007 to May 31,
2007, plus (v) any non-cash charges to the extent that such charges will not
result in a cash charge in any future period (including any non-cash expenses
relating to the options under FAS 123(R)) during such fiscal year, plus (vi)
non-capitalized transaction fees and expenses incurred in connection with the
acquisition of the Company by Holdco during such fiscal year, plus (vii) any
fees paid by the Company to David Dovenberg, but not to exceed $250,000 in any
fiscal year, plus (or minus) (viii) any unusual and non-recurring losses (or
gains) for such fiscal year, minus (ix) any non-cash gains during such fiscal
year, in each case, as determined in accordance with United States generally
accepted accounting principles and as set forth on the Company’s financial
statements for such fiscal year which have been approved by the board of
directors of Holdco.

 

5

--------------------------------------------------------------------------------


 

“Company Sale” means a transaction with an independent third party or group of
independent third parties acting in concert, pursuant to which such party or
parties acquire (i) all or substantially all of the equity securities of Holdco
or the Company or (ii) all or substantially all of the assets of Holdco or the
Company, as determined on a consolidated basis (in either case, whether by
merger, consolidation, sale, exchange, issuance, transfer or redemption of
equity securities, by sale, exchange or transfer of assets, or otherwise).

 

“Default Rate” means 10.0% per annum.

 

“Qualified Public Offering” means an underwritten sale to the public of Holdco’s
equity securities pursuant to an effective registration statement filed with the
Securities and Exchange Commission on Form S-1 (or any successor form) which
results in proceeds (net of underwriting discounts and selling commissions) of
an aggregate (together with proceeds from all previous Public Offerings) of at
least $100,000,000 and after which Holdco’s equity securities are listed on a
national securities exchange or the NASDAQ Stock Market; provided that a
Qualified Public Offering shall not include any issuance of equity securities in
any merger or other business combination, and shall not include any registration
of the issuance of securities to existing securityholders or employees of Holdco
and its subsidiaries on Form S-4 or Form S-8 (or any successor form).

 


10.           ASSIGNMENT. NO PARTY HERETO MAY ASSIGN ANY OBLIGATIONS HEREUNDER
TO ANY OTHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD); PROVIDED, THAT BSMB MAY, WITHOUT
THE CONSENT OF THE COMPANY, ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANY OF ITS
AFFILIATES.


 


11.           NO WAIVER. THE FAILURE OF A PARTY TO THIS AGREEMENT TO INSIST UPON
STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE
CONSIDERED A WAIVER OR DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO INSIST UPON
STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT. ANY WAIVER
MUST BE IN WRITING.


 


12.           SUCCESSORS. THIS AGREEMENT AND ALL THE OBLIGATIONS AND BENEFITS
HEREUNDER SHALL INURE TO THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.


 


13.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED AND DELIVERED BY EACH
PARTY HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


14.           ENTIRE AGREEMENT; MODIFICATION; GOVERNING LAW. THE TERMS AND
CONDITIONS HEREOF CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE ALL PREVIOUS
COMMUNICATIONS, EITHER ORAL OR WRITTEN, REPRESENTATIONS OR WARRANTIES OF ANY
KIND WHATSOEVER, EXCEPT AS EXPRESSLY SET FORTH HEREIN. NO MODIFICATIONS OF THIS
AGREEMENT NOR WAIVER OF THE TERMS OR CONDITIONS THEREOF SHALL BE BINDING UPON
EITHER PARTY UNLESS APPROVED IN WRITING BY AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY. ALL ISSUES CONCERNING THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 


15.           WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


 

*    *    *    *    *    *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Professional Services
Agreement as of the date first written above.

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Gary Blackford

 

 

Name: Gary Blackford

 

 

Title: Chief Executive Officer & President

 

 

 

 

 

BEAR STEARNS MERCHANT MANAGER

 

III (CAYMAN), L.P.

 

 

 

By: JDH Management LLC, its general partner

 

 

 

 

 

By:

/s/ Robert Juneja

 

 

Name: Robert Juneja

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------
